UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                  v.                              No. 00-4655
DWIGHT DELINOR EPPS,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
          for the Western District of Virginia, at Roanoke.
               Samuel G. Wilson, Chief District Judge.
                            (CR-00-11)

                       Submitted: April 24, 2001

                        Decided: May 14, 2001

    Before WILKINS, NIEMEYER, and MOTZ, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

J. Christopher Clemens, Sr., CLEMENS & CLEMENS, P.C., Salem,
Virginia, for Appellant. Robert P. Crouch, Jr., United States Attorney,
Anthony P. Giorno, Assistant United States Attorney, Roanoke, Vir-
ginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       UNITED STATES v. EPPS
                             OPINION

PER CURIAM:

   Dwight Delinor Epps appeals his conviction and sentence of
seventy-seven months’ imprisonment for the strong arm robbery of
John Crenshaw in violation of 18 U.S.C. § 2111 (1994). Epps chal-
lenges the sufficiency of the evidence underlying the conviction. We
review the record in the light most favorable to the government to
determine if there is substantial evidence to support the conviction.
Glasser v. United States, 315 U.S. 60, 80 (1942). Circumstantial as
well as direct evidence is considered, and the government is allowed
the benefit of all reasonable inferences from the facts proven to those
sought to be established. See United States v. Tresvant, 677 F.2d
1018, 1021 (4th Cir. 1982). We have reviewed the record and affirm
the conviction and sentence.

   Epps and Crenshaw are patients of the Salem Veterans Administra-
tion Medical Center. A volunteer observed Epps speak sternly to
Crenshaw, lead him into the men’s restroom by placing a hand on the
back of Crenshaw’s neck and a hand on his arm, and shove Crenshaw
against a wall. The volunteer then observed Crenshaw withdrawing
his billfold and giving Epps five dollars. Government witnesses testi-
fied that Epps is a large, overbearing man, while Crenshaw is a timid,
gentle man who often does not speak. Crenshaw testified he had given
Epps $605 over the previous months. Crenshaw testified he did not
want to give Epps money, but was afraid Epps would reach into Cren-
shaw’s pocket and take it himself. Following Epps’ arrest, Epps’ law-
yer tendered a check for $605 to Crenshaw and asked him to sign an
affidavit stating the monies taken by Epps were loans and had been
repaid in full.

   Epps argues the evidence is insufficient to establish a robbery by
force or threat of force. He further contends the exchanged funds were
loans that have now been repaid in full. Taking the evidence in the
light most favorable to the Government, we find the evidence of
intimidation and force to be sufficient to support Epps’ conviction.
We therefore affirm. We dispense with oral argument because the
                       UNITED STATES v. EPPS                       3
facts and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.

                                                        AFFIRMED